VAN HOOMISSEN, J.,
dissenting.
Plaintiff garnished “Bill’s Kwik Mart St. Helens, Oregon.” Bill’s Kwik Mart No. 2, Inc., is located in St. Helens. Bill’s Kwik Mart No. 4, Inc., is located in Scappoose. Both corporations are controlled by Thompson, who was physically served with the writ. He also was the registered agent for both corporations. Plaintiff made no effort in the garnishment proceeding to show that the corporations were Thompson’s alter egos or that there was any other basis for holding that the debt of one was the debt of the other. Nevertheless, the trial court entered judgment against Bill’s Kwik Mart No. 4, Inc., for the amount that it owed defendant for the equipment. The majority approves that action. I respectfully dissent.
Service of a writ of garnishment has many of the characteristics of the delivery of a deed. It creates a right in the garnishor to receive property in the hands of the garnishee which formerly belonged to the defendant; like a deed, it alters the ownership of property. A garnishee which ignores the writ and delivers the property to the defendant will nevertheless be liable to the garnishor for the value of the property, up to the amount of the garnishment. ORS 29.135; ORS 29.195; ORS 29.275. Conversely, a garnishee which delivers property in response to the writ when the writ does not require it to do so will remain liable to the defendant. The situation obviously *316requires certainty, so that the garnishee can know its duty and avoid double liability. The legislature recognized this fact and provided that the garnishee has no duty to examine the underlying validity of a writ which appears valid on its face. ORS 29.195(1).
Despite the need for certainty, the majority creates ambiguity at an essential point: Who is the garnishee? Thompson received the writ. He was an appropriate person to receive writs for several corporations with similar names. An inspection of the face of the writ, no matter how detailed or how subtle, leads inevitably to the conclusion that, of those corporations, the one in St. Helens was the intended garnishee. The only contrary evidence in the record is outside the writ, based on the circumstances surrounding the sale of the business and the bulk sales notice which was issued as a result of that sale. A garnishee should not be expected to determine its obligations by referring to external circumstances in order to guess the garnishor’s intent as to whom it intended to garnish.1 The rules for determining who has been garnished should be as clear.
The majority applies rules concerning the amendment of pleadings to approve the trial court’s action in amending the allegations and interrogatories which plaintiff filed. I do not disagree with the majority’s resolution of that issue. However, it is beside the point. Plaintiff filed the allegations and interrogatories under ORS 29.315 as part of enforcing the writ after the garnishee failed to file a certificate. Those allegations and interrogatories are like pleadings; they begin a garnishment proceeding and should be subject to amendment under the same conditions as other pleadings. They are not the garnishment. The trial court did not — and, in these circumstances, could not — amend the writ itself, which is the garnishment. A garnishment proceeding can only enforce the writ on which it is based. The pleadings, as amended, assert a claim against Bill’s Kwik Mart No. 4, Inc. Because the only possible garnishee is Bill’s Kwik Mart No. 2, Inc., those pleadings cannot support a judgment against anyone. I would reverse the judgment.

 It would not have been difficult for plaintiff to determine the facts before seeking the writ. An examination of the bulk sales notice which it received and a check with the Corporation Commissioner would have sufficed.